Citation Nr: 1139602	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-01 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.	Entitlement to service connection for a right hip disability, to include as secondary to a service-connected disability.

2.	Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability, and if so, whether service connection is warranted.

3.	Entitlement to an evaluation in excess of 10 percent for arthritis of the left knee.

4.	Entitlement to an evaluation in excess of 10 percent for arthritis of the left hip.

5.	Entitlement to an increased evaluation for instability of the left knee in excess of 20 percent prior to July 1, 2009, and in excess of 10 percent thereafter.

6.	Entitlement to a compensable evaluation for bilateral varicose veins prior to February 28, 2008, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to August 1989.  The Veteran also served in the Reserves following separation from active duty.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The February 2006 rating decision continued the Veteran's 10 percent evaluations for her left hip and left knee arthritis, continued her 20 percent evaluation for left knee instability, continued a noncompensable evaluation for her bilateral varicose veins, and denied service connection for right hip and right knee disabilities.

During the pendency of the appeal, in an April 2008 rating decision, the RO assigned an increased evaluation of 10 percent effective February 28, 2008 for the Veteran's bilateral varicose veins.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

With regard to the Veteran's claim of entitlement to service connection for a right knee disability, the Board notes her claim was originally denied in a July 2001 rating decision.  When the Veteran's claim was originally reviewed and denied in July 2001, the RO did not consider the matter of secondary service connection.  The Veteran had not raised this theory, nor did the record raise this matter.  It is clear that the Veteran is now pursuing secondary service connection as a new avenue of entitlement.  Nevertheless, the Courts have clarified that a new theory of establishing entitlement to a benefit for the same disability constitutes the same claim and does not establish the existence of a separate claim or an incompletely adjudicated claim.  See Bingham v. Principi, 421 F.3d 1346   (Fed. Cir. 2005); Robinson v. Mansfield, 21 Vet. App. 545   (2008); Roebuck v. Nicholson, 20 Vet. App. 307, 312-13   (2006). 

Notwithstanding the RO's February 2006 decision to reopen and deny on the merits the previously denied claim of entitlement to service connection for a right knee disability, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

The Board notes that the Veteran's left knee instability was reduced to 10 percent disabling, effective July 1, 2009 in an April 2009 rating decision.  The Veteran did not file a notice of disagreement with this reduction and an appeal was not perfected.  As such, the only issues currently before the Board are listed on the first page.

The issues of entitlement to an increased evaluation for bilateral varicose veins, and left hip and left knee disabilities as well as entitlement to service connection for right knee and right hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	An unappealed July 2001 rating decision denied the Veteran's claim of service connection for a right knee disability.

2.	Evidence received since the July 2001 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a right knee disability.


CONCLUSIONS OF LAW

1. The July 2001 rating decision which denied the Veteran's claim of service connection for a right knee disability is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2011).

2.	Evidence received since the July 2001 rating decision is new and material and the Veteran's claim of entitlement to service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the issue of whether new and material evidence has been submitted for the right knee claim, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


New and Material Evidence

The Veteran contends that her current right knee disability is the result of either her service connected left knee and left hip, or is directly related to an injury which occurred in the Reserves.  See e.g., April and November 2005 claims.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the Veteran's claim of service connection for a right knee disability in July 2001.  The RO considered the Veteran's service treatment records and post-service treatment records.  The RO determined that the Veteran was not suffering from a current right knee disability which could warrant service connection.  The Veteran was notified of this decision and did not appeal it.  Thus it is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103.

The evidence received since the July 2001 RO decision includes VA treatment records, private treatment records and statements by the Veteran.  Significantly, the Veteran has been diagnosed with a torn meniscus of the right knee and underwent a meniscal transplant of her right knee in 2008.  See e.g., November 2002 private treatment record.

The Board concludes the Veteran's private treatment records noting a right knee disability are new and material evidence to reopen the claim.  They were not previously of record at the time of the July 2001 rating decision.  They are not cumulative of prior records because they diagnose the Veteran with a right knee disability, which has not previously been diagnosed.  The private treatment records are presumed credible, relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim. 


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a right knee disability is reopened; to this extent only, the appeal is granted.


REMAND

Service Connection for Right Knee and Right Hip Disabilities

With regard to the Veteran's claims of entitlement to service connection for right knee and right hip disabilities, she was afforded a VA examination in August 2005.  The August 2005 VA examiner opined it was unlikely the Veteran's right knee or right hip disabilities were secondary to her service-connected left knee or left hip disabilities. (The Veteran was afforded a VA examination in 2008; however, this examination focused on the severity of his left knee and left hip disabilities.)

The Board observes the August 2005 VA examination is not adequate.  The examiner's recitation of the Veteran's medical history appears to be incomplete.  Notably, the Veteran underwent surgery in 2001 for a lateral release of the patella and partial meniscectomy of the left knee.  The Veteran also suffered a torn medial meniscus of the right knee in November 2002.  The August 2003 VA examination report noted degenerative changes of the bilateral hips. In sum, the August 2005 VA examination opinion appears to have been based on an inaccurate or incomplete factual premise. Furthermore, the examiner did not offer a clear opinion as to whether the Veteran's right knee and right hip disabilities were caused or aggravated by any service-connected disability.

The Court of Appeals for Veterans Claims has held that once VA undertakes the duty to provide a medical examination, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"). As such, the Veteran should be afforded a new VA examination to determine the etiology of her right knee and right hip disabilities and whether they may have been caused or aggravated by any service-connected disability.

Increased Ratings for Left Knee, Left Hip, and Varicose Veins

As noted above, the Veteran contends that she is entitled to increased evaluations for her left knee disabilities, left hip arthritis, and bilateral varicose veins.

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  

The Board observes that the Veteran's most recent VA examination was in August 2008.  As noted above, the Veteran can be assigned staged ratings depending on the severity of the disability over time.  In the Veteran's representative's May 2011 statement, he indicated a new examination should be performed as it had been 3 years since the previous examination and the Veteran's disabilities had worsened.  As such, the Veteran should be afforded new VA examinations to determine the current severity of her service-connected disabilities.  

Furthermore, the Board has reviewed the February 2008 VA examination report for bilateral varicose veins and notes that the examiner reported the Veteran suffered from persistent edema.  See VA examination report page 4.  However, in a later statement the examiner reported the Veteran did not suffer from edema.  See VA examination report page 5.  On remand, it should be determined if the Veteran suffers from edema, and if so, if it is persistent.

The Board further notes that the most recent VA treatment records in the claims file are from March 2009.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from March 2009 through the present.



Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding VA treatment records for the period from March 2009 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	Schedule the Veteran for a VA orthopedic examination for the purpose of ascertaining the etiology of her right knee and right hip disabilities.  The claims file, including a copy of this REMAND, must be made available to the examiner(s) for review and the examination report(s) should reflect that such a review was accomplished.  Any medical testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should offer the following opinions:

a)  Whether it is at least as likely as not that the Veteran's right knee disability is related to service, or 

b)  Whether it is at least as likely as not that the Veteran's right knee disability is proximately due to, or chronically worsened by any current service-connected disability.  If the examiner determines the Veteran's right knee disability is not related to a service-connected disability, he or she should offer a thorough rationale as to why this is so.

c)  Whether it is at least as likely as not that the Veteran's right hip disability is related to service, or

d)  Whether it is at least as likely as not that the Veteran's right hip disability is proximately due to, or chronically worsened by any current service-connected disability.  If the examiner determines the Veteran's right hip disability is not related to a service-connected disability, he or she should offer a thorough rationale as to why this is so.

	Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so state in the examination report, with an explanation as to why this is so.  It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

	The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.	Schedule the Veteran for a VA orthopedic examination to determine the current severity of her service-connected left knee and left hip disabilities.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate in the examiner's medical opinion should be performed, and all findings should be set forth in detail.  Specifically, range of motion studies must be performed.  

	The examiner must also comment on any functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The examiner should also provide an opinion concerning the impact of the Veteran's left knee and left hip disabilities on her ability to work to include whether the Veteran is unemployable because of her service-connected disability.  

	The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.  

4.	Schedule the Veteran for a VA veins examination to determine the current severity of her service-connected bilateral varicose veins.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate in the examiner's medical opinion should be performed, and all findings should be set forth in detail.  In addition to all other parts of the examination report, the examiner should note whether the Veteran suffers from persistent edema in either lower extremity which is incompletely relieved by elevation of her extremities.  

	The examiner should also provide an opinion concerning the impact of the Veteran's bilateral varicose veins on her ability to work to include whether the Veteran is unemployable because of her service-connected disability.  

	The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.  

5.	After the above development is completed and any other development that may be warranted, readjudicate the claims.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


